Citation Nr: 0737492	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-02 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for traumatic cataract of the 
right eye, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to December 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

In September 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.  In November 2007, the Board 
granted a motion filed by the veteran's representative to 
advance the veteran's appeal on the Board's docket.  


FINDINGS OF FACT

1.  Service connection for traumatic cataract of the right 
eye was denied in a November 1950 rating decision; the 
evidence received since the November 1950 decision includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is sufficient 
to establish a reasonable possibility of substantiating the 
claim.

2.  The veteran's traumatic cataract of the right eye is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for traumatic 
cataract of the right eye.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

2.  Traumatic cataract of the right eye was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

Service connection for traumatic cataract of the right eye 
was originally denied in a July 1950 rating decision on the 
basis that the service medical records did not indicate that 
the veteran sustained any injury to his right eye.  The 
denial was continued in rating decisions dated in October 
1950 and November 1950 because the condition was considered 
to be a constitutional or developmental abnormality and not a 
disability under the law.  The veteran did not appeal any of 
these decisions.  

The subsequently received evidence includes a March 1996 
letter from a private physician, P. S. Austin, M.D., which 
states that the veteran's right eye shows faint corneal 
opacities just above the visual axis, as well as a large 
chorioretinal scar which encompasses a good part of the right 
macula.  Furthermore, the report of a September 2006 VA eye 
examination notes that the presentation of the retina in the 
right eye could certainly be secondary to trauma because of 
the pigment spindles, the chorioretinal lesions being 
confined to a specific area, and the totally normally 
appearing left eye.  This evidence is not cumulative or 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to raise a reasonable possibility of 
substantiating the claim.  Therefore, it is new and material 
and reopening of the claim is in order.


II.  Reopened Claim

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he is entitled to service connection 
for traumatic cataract of the right eye because it is the 
result of an eye injury that he sustained in service.

While the service medical records are silent with respect to 
any eye injury, the Board notes that the veteran originally 
filed his claim for service connection in June 1950 and has 
consistently maintained that his eye injury occurred when a 
small rock hit him in the right eye during a tank maneuvering 
convoy in June 1945 in Fort Knox, Kentucky.  In this regard, 
two fellow soldiers who witnessed the injury to the veteran's 
eye submitted statements supporting the veteran's claim.  
Furthermore, the veteran provided credible testimony 
concerning his eye injury at the abovementioned Travel Board 
hearing.  

Moreover, the medical evidence confirms that the veteran's 
cataract of the right eye is due to trauma.  Specifically, a 
March 1996 letter from the veteran's private physician, Dr. 
Austin, states that the veteran's right eye shows faint 
corneal opacities just above the visual axis, as well as a 
large chorioretinal scar which encompasses a good part of the 
right macula.  Additionally, the report of a September 2006 
VA eye examination notes that the presentation of the retina 
in the right eye could certainly be secondary to trauma 
because of the pigment spindles, the chorioretinal lesions 
being confined to a specific area, and the totally normally 
appearing left eye.  

In sum, the evidence, when viewed in its entirety, weighs in 
favor of the veteran's claim.  Therefore, the Board finds 
that service connection for traumatic cataract of the right 
eye is warranted.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for traumatic cataract of the right eye is 
granted.

Entitlement to service connection for traumatic cataract of 
the right eye is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


